Exhibit 10.1

AGREEMENT AND RELEASE

                    This Agreement and Release (“Agreement”) is entered into as
of this 29th day of November, 2011, between XL Group plc (the “Company”) and
David B. Duclos (the “Executive”).

                    The Executive and the Company agree as follows:

                    1. The employment relationship between the Executive and the
Company will continue until December 31, 2011 (the “Termination Date”), at which
time it shall terminate. Effective on the Termination Date or such earlier date
requested in writing by the Company, the Executive will resign all officer
positions with the Company and its Affiliates (as defined below) as well as his
membership on all Boards of Directors and Committees of the Company and its
Affiliates.

                    2. In consideration for the covenants of the Executive and
the release of claims by the Executive contained herein and in full payment of
all obligations of any nature or kind whatsoever owed or owing to the Executive
by the Company and any of its Affiliates, the Company shall pay, or provide
benefits to, the Executive as follows:

 

 

 

          (a) the Company shall pay the Executive’s base salary, at the rate in
effect on the date hereof, through the Termination Date in accordance with its
normal payroll practices;

 

 

 

          (b) provided the Executive executes, on December 31, 2011, the general
release of claims attached hereto as Exhibit A and does not revoke such release
prior to the end of the seven day statutory revocation period, the Company shall
make a lump sum cash payment to the Executive on February 29, 2012 in an amount
equal to $2,134,375;

 

 

 

          (c) the Executive shall be eligible to receive an annual bonus for
calendar year 2011 as determined by the Management Development and Compensation
Committee (the “MDCC”) of the Board of Directors of the Company in its
discretion, and any such annual bonus shall be paid to the Executive on or after
January 1, 2012 and on or prior to March 15, 2012, with the actual payment date
to be determined by the Company within such range;


--------------------------------------------------------------------------------



-2-

 

 

 

          (d) the Executive shall be reimbursed for business expenses reasonably
incurred by him prior to the Termination Date in accordance with the Company’s
expense reimbursement program;

 

 

 

          (e) stock options and restricted stock granted to the Executive under
the Company’s equity-based incentive compensation plans (a complete list of
which is attached hereto as Exhibit B) will, to the extent unvested, become
vested on the Termination Date, all of the Company stock options held by the
Executive will expire on the earlier of the term set forth in the applicable
option agreement or five (5) years following the Termination Date;

 

 

 

          (f) the Executive will be entitled to elect medical benefit plan
coverage (including dental and vision benefits if provided under the applicable
plans) continuation for the Executive (and the Executive’s dependents, if any)
for a period of twenty-four (24) months following the Termination Date under the
Company’s medical benefit plans upon substantially the same terms and conditions
as is then in existence for other executives during the coverage period;
provided, however, that, in the event the Executive becomes reemployed with
another employer and becomes eligible to receive medical benefits from such
employer, the medical benefits described herein shall immediately cease; and
further provided that the Executive shall pay the full cost thereof
(contemplated to be the COBRA premium cost) and monthly during such period
(whether or not the Executive elects such coverage) the Company shall pay the
Executive an amount equal to the difference between such amount and the amount
paid by active executives for comparable coverage plus an additional amount such
that the Executive shall have no after tax cost for such payment and the
additional amount;

 

 

 

          (g) the Executive’s vested accrued benefits under the Company’s
pension and deferred compensation plans shall be paid to the Executive in
accordance with the terms of such plans;

 

 

 

          (h) a portion of the Executive’s 107,318 Performance Units granted as
of February 28, 2010 (60,208) and 2011 (47,110), respectively, will vest equal
to (i) the percentage of the Performance Units earned based upon the extent, if
any, of attainment of the performance goals for the Performance Units as
measured at the end of calendar year 2011 (as determined by the MDCC),
multiplied by (ii) a fraction, the numerator of which is the number of days
during the Performance Period for the Performance Units ending on the
Termination Date and the denominator of which is the number of days in the full
Performance Period. Shares of Company common stock equal to the number of such
vested Performance Units will be distributed to the Executive on or after
January 1, 2012 and on or prior to March 15, 2012, with the actual payment date
to be determined by the Company within such range; and


--------------------------------------------------------------------------------



-3-

 

 

 

          (i) the Company shall pay the Executive an amount equal to $192,467
(representing the total of the amounts due to the Executive under the Company’s
2009 Cash Long-Term Program and the Executive’s unvested supplemental deferred
cash award), and such amount shall be paid to the Executive on or after
January 1, 2012 and on or prior to March 15, 2012, with the actual payment date
to be determined by the Company within such range.

                    3. The Executive acknowledges and agrees that he is not
entitled to any salary, bonuses, long-term or short-term incentive compensation
or other compensation, payments, rights or benefits of any kind in respect of
his employment with the Company and/or other positions with its Affiliates, the
termination of such employment and/or other positions, or under any of the
compensation or benefit plans of the Company or its Affiliates, except as
provided by this Agreement or under any benefit or equity plan or arrangement or
as indemnification or director and officers liability insurance coverage.

                    4. In consideration of the above, the sufficiency of which
the Executive hereby acknowledges, the Executive, on behalf of the Executive and
the Executive’s heirs, executors, administrators, representatives, agents and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company and its members, shareholders, parents,
Affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors (in their capacities as such) and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company or its Affiliates, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans (collectively, the “Releasees”), from all claims, actions, causes of
action, rights, judgments, obligations, damages, charges, accountings, demands
or liabilities of whatever kind or character, in law or in equity, whether known
or unknown, (collectively, the “Claims”) which may have existed or which may now
exist from the beginning of time to the date of this Agreement, including,
without limitation, any Claims the Releasors may have arising from or relating
to the Executive’s employment, hiring or entering into employment or termination
from employment with the Company or its Affiliates or relating to the Employment
Agreement or any other agreement between the Executive and the Company or an
Affiliate, and any Claims the Releasors may have under: the Civil Rights Act of
1964, as amended, and the Civil Rights Act of 1991 (which prohibit
discrimination in employment based upon race, color, sex, religion and national
origin); the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973 (which prohibit discrimination based upon
disability); the Family and Medical Leave Act of 1993 (which prohibits
discrimination based on requesting or taking a family or medical leave); Section
1981 of the Civil Rights Act of 1866 (which prohibits discrimination based upon
race); Section 1985(3) of the Civil Rights Act of 1871 (which prohibits
conspiracies to discriminate); the Employee Retirement Income Security Act of
1974, as amended (which governs employee benefits); any other federal, state,
local or foreign laws against discrimination; or any other federal, state, local
or foreign statute, or common law relating to employment, wages, hours,

--------------------------------------------------------------------------------



-4-

or any other terms and conditions of employment. This includes a release by the
Releasors of any Claims for wrongful discharge, breach of contract, torts or any
other Claims in any way related to the Executive’s employment with, hiring by or
termination from the Company or its Affiliates. This release also includes a
release of any Claims for age discrimination under the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers’ Benefit Protection Act
and the applicable rules and regulations promulgated thereunder (“ADEA”). The
ADEA requires that the Executive be advised to consult with an attorney before
the Executive waives any claim under ADEA. In addition, the ADEA provides the
Executive with at least twenty-one (21) days to decide whether to waive claims
under ADEA and seven (7) days after the Executive signs the Agreement to revoke
that waiver. This release does not release the Company from any obligations due
to the Executive under this Agreement, under any benefit or equity plan, under
Sections 9 and 18 of the Employment Agreement dated as of July 25, 2008 between
Executive and the Company, and the Executive is not waiving any right of
indemnification or rights of advancement of legal fees he may have under the
Company’s charter documents, the Deed Poll entered into by XL Group Ltd on July
1, 2010, applicable law or otherwise or the right to coverage under any
directors & officers liability insurance maintained by the Company.

                    5. The Executive understands that by signing this Agreement
the Executive is prevented from filing, commencing or maintaining any action,
complaint, or proceeding with regard to any of the Claims released hereby.
However, nothing in this Agreement precludes the Executive from filing a charge
with an administrative agency or from participating in an agency investigation
to the extent such rights cannot be waived under applicable law. The Executive
is, however, waiving his right to recover money in connection with any such
charge or investigation. The Executive is also waiving his right to recover
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency. In
addition to waiving and releasing the Claims covered by the release of Claims
above, the Executive promises not to sue any Releasee in any forum for any
reason covered by the release of Claims set forth above, provided that the
foregoing shall not apply to class actions provided the Executive opts out
immediately when given the opportunity. This covenant by the Executive not to
sue is different from the release of Claims, which will provide the Company a
defense in the event the Executive violates the release of Claims. If the
Executive violates this covenant not to sue by suing a Releasee, the Executive
may be liable to that party for monetary damages. More specifically, if the
Executive sues a Releasee in violation of this covenant not to sue, the
Executive will be required to pay that Releasee’s attorneys’ fees and other
costs incurred as a result of having to defend against the suit. However,
nothing in this Agreement prevents the Executive from challenging the validity
of the release set forth in Section 4 above solely as it relates to the ADEA.
This Section shall not apply to any rights or claims that the Executive may have
for a breach of this Agreement.

--------------------------------------------------------------------------------



-5-

                    6. The Executive understands and agrees that the
consideration provided for herein is more than the Executive would otherwise be
entitled to if he did not agree to the provisions of Section 4 above.

                    7. The Executive waives any right to reinstatement or future
employment with the Company following the Executive’s separation from the
Company.

                    8. For 24 months following the Executive’s termination of
employment, (i) the Executive agrees not to make any disparaging statements
about the Company, its Affiliates or their current or former officers, directors
and/or employees, to anyone, including but not limited to the Company’s
customers, competitors, suppliers, employees, former employees or the press or
other media and (ii) the Company agrees that it, officially, and its directors,
members of its Leadership Team or members of its Insurance Segment Executive
Board shall not make any disparaging statements about the Executive to anyone,
except, in either case, if placed under legal compulsion to do so by a court or
other governmental authority or such statements are normal competitive type
statements or rebuttal of statements by the other.

                    9. (a) The Executive covenants that he shall not, without
the prior written consent of the Company, use for the Executive’s own benefit or
the benefit of any other person or entity other than the Company and its
Affiliates or disclose to any person, other than an employee of the Company or
other person to whom disclosure is made in the course of the performance by the
Executive of his duties in the employ of the Company, any confidential,
proprietary, secret or privileged information about the Company or its
Affiliates or their business or operations, including, but not limited to,
information concerning trade secrets, know-how, software, data processing
systems, policy language and forms, inventions, designs, processes, formulae,
notations, improvements, financial information, business plans, prospects,
referral sources, lists of suppliers and customers, legal advice and other
information with respect to the affairs, business, clients, customers, agents or
other business relationships of the Company or its Affiliates. The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret,
confidential, proprietary or privileged information or data relating to the
Company or any of its Affiliates or predecessor companies, and their respective
businesses, which shall have been obtained by the Executive during his
employment, unless and until such information has become known to the public
generally (other than as a result of unauthorized disclosure by the Executive)
or unless he is required to disclose such information by a court or by a
governmental body with apparent authority to require such disclosure. The
foregoing covenant by the Executive shall be without limitation as to time and
geographic application and this Section 9 shall apply in accordance with its
terms after employment has terminated for any reason. The Executive acknowledges
and agrees that he shall have no authority to waive any attorney-client or other
privilege without the express prior written consent of the MDCC as evidenced by
the signature of the Company’s General Counsel.

--------------------------------------------------------------------------------



-6-

                    (b) For the avoidance of doubt, all trademarks, policy
language or forms, products or services (including products and services under
development), trade names, trade secrets, service marks, designs, computer
programs and software, utility models, copyrights, know-how and confidential
information, applications for registration of any of the foregoing and the right
to apply for them in any part of the world (whether any of the foregoing shall
be registered or unregistered) created or discovered or participated in by the
Executive during the course of his employment or under the instructions of the
Company or its Affiliates are and shall be the absolute property of the Company
and its Affiliates, as appropriate. Without limiting the foregoing, the
Executive hereby assigns to the Company any and all of the Executive’s right,
title and interest, if any, pertaining to the insurance and reinsurance
(including, without limitation, finite insurance and reinsurance), risk
assumption, risk management, brokerage, financial and other products or services
developed or improved upon by the Executive (including, without limitation, any
related “know-how”) while employed by the Company or its Affiliates, including
any patent, trademark, trade name, copyright, ownership or other right that may
pertain thereto.

                    (c) Since the Executive has obtained in the course of the
Executive’s employment with the Company and its Affiliates knowledge of trade
names, trade secrets, know-how, products and services (including products and
services under development), techniques, methods, lists, computer programs and
software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
the Executive hereby undertakes that for the period from the date hereof through
the first anniversary of the Termination Date without the prior written consent
of the Company:

 

 

 

          (i) the Executive will not (either alone or jointly with or on behalf
of others and whether directly or indirectly) encourage, entice, solicit or
endeavor to encourage, entice or solicit away from employment with the Company
or its Affiliates, or hire or cause to be hired, any officer or senior
underwriting, claims, actuarial or business development employee of the
Insurance Segment of the Company or its Affiliates (or any individual who was
within the prior twelve months such an officer or employee of the Company or its
Affiliates), or encourage, entice, solicit or endeavor to encourage, entice or
solicit any such officer or employee to violate the terms of any employment
agreement or arrangement between such individual and the Company or any of its
Affiliates, provided that the foregoing shall not be violated by advertising not
specifically targeted at the foregoing persons or by serving as a personal
referral at any such person’s request to any entity with which Executive is not
associated;

 

 

 

          (ii) the Executive will not (either alone or jointly with or on behalf
of others and whether directly or indirectly) interfere with or disrupt or seek
to interfere with or disrupt (A) the relationships between the Company and its
Affiliates, on the one hand, and any customer or client of the Company and its


--------------------------------------------------------------------------------



-7-

 

 

 

Affiliates, on the other hand, (including any insured or reinsured party) who
during the period of twenty-four months immediately preceding such termination
shall have been such a customer or client, or (B) the supply to the Company and
its Affiliates of any services by any supplier or agent or broker who during the
period of twenty-four months immediately preceding such termination shall have
supplied services to any such person, nor will the Executive interfere or seek
to interfere with the terms on which such supply or agency or brokering services
during such period as aforesaid have been made or provided; and

 

 

 

          (iii) the Executive will not (either alone or jointly with or on
behalf of others and whether directly or indirectly) whether as an employee,
consultant, partner, principal, agent, distributor, representative or
stockholder (except solely as a less than one percent stockholder of a publicly
traded company), engage in any activities in Bermuda, the United States or
greater London if such activities are competitive with the businesses that (i)
are then being conducted by the Company or its Affiliates and (ii) during the
period of the Executive’s employment were either being conducted by the Company
or its Affiliates or actively being developed by the Company or its Affiliates.

                     (d) For purposes of this Agreement, an “Affiliate” of the
Company includes any person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with the
Company, and such term shall specifically include, without limitation, the
Company’s majority-owned subsidiaries.

                     (e) The limitations on the Executive set forth in this
Section shall also apply to any agent or other representative acting on behalf
of the Executive.

                    (f) While the restrictions aforesaid are considered by both
parties to be reasonable in all the circumstances, it is recognized that
restrictions of the nature in question may fail for reasons unforeseen and
accordingly it is hereby declared and agreed that if any of such restrictions or
the geographic, duration or other scope thereof shall be adjudged to be void as
going beyond what is reasonable in the circumstances for the protection of the
interests of the Company and its Affiliates but would be valid if part of the
wording thereof were deleted and/or the periods (if any) thereof reduced and/or
geographic or other area dealt with thereby reduced in scope then said
restrictions shall apply with such modifications as may be necessary to make
them valid and effective.

                    (g) The Executive acknowledges that the Company and its
Affiliates will suffer irreparable injury, not readily susceptible of valuation
in monetary damages, if the Executive breaches his obligations under Section 9
hereof. Accordingly, the Executive agrees that the Company and its Affiliates
will be entitled, in addition to any other available remedies, to obtain
injunctive relief against any breach or prospective breach by the Executive of

--------------------------------------------------------------------------------



-8-

his obligations under Section 9 hereof in any Federal or state court sitting in
the City and State of New York or court sitting in Bermuda or the United
Kingdom, or, at the Company’s or any Affiliate’s election, in any other
jurisdiction in which the Executive maintains his residence or his principal
place of business. The Executive hereby submits to the non-exclusive
jurisdiction of all those courts for the purposes of any actions or proceedings
instituted by the Company or its Affiliates to obtain such injunctive relief or
otherwise enforce this Agreement, and the Executive agrees that process in any
or all of those actions or proceedings may be served by registered mail or
delivery, addressed to the last address of the Executive known to the Company or
its Affiliates, or in any other manner authorized by law. The Executive further
agrees that, in addition to any other remedies available to the Company or its
Affiliates by operation of law or otherwise, because of any breach by the
Executive of his obligations under Section 9 hereof he will forfeit any and all
rights to any payments, distributions or benefits to which he might otherwise
then be entitled by virtue of this Agreement and such payments, distributions or
benefits may be suspended so long as any good faith dispute with respect thereto
is continuing.

                    10. The Executive shall be provided indemnification by the
Company to the maximum extent permitted by applicable law and its charter
documents against expenses incurred and damages paid or payable by the Executive
with respect to claims based on actions or failures to act by the Executive in
his capacity as an officer, director or employee of the Company or its
Affiliates on in any other capacity, including any fiduciary capacity, in which
the Executive served at the request of the Company or an Affiliate. In addition,
he shall be covered by a directors & officers liability policy with coverage for
all directors and officers of the Company in an amount equal to at least
US$75,000,000. Such directors & officers liability insurance shall be maintained
in effect for a period of six years following the Termination Date. The
indemnification in this Section is in addition to, and not in lieu of, any
indemnification or insurance rights that exist at law or pursuant to the
Company’s charter documents, employee benefit plans or the Deed Poll executed by
XL Group Ltd on July 1, 2010.

                    11. On or before the Termination Date (or such other date
specified by the Company in a written notice to the Executive), the Executive
shall return all property of the Company and its Affiliates in the Executive’s
possession or control, including, but not limited to, the Company’s credit,
telephone, identification and similar cards, keys, cellular phones, computer
equipment, software and peripherals and originals and copies of books, records,
and other information pertaining to the business of the Company or its
Affiliates. Notwithstanding the foregoing, subject to oversight by the Company’s
Information Security Department, Executive may retain his rolodex and electronic
address books provided that they only contain contact information.

                    12. The Executive shall, at the request of the Company,
reasonably cooperate with the Company in the defense and/or investigation of any
third party claim, dispute or

--------------------------------------------------------------------------------



-9-

any investigation or proceeding, whether actual or threatened, including,
without limitation, meeting with attorneys and/or other representatives of the
Company to provide reasonably requested information regarding same and/or
participating as a witness in any litigation, arbitration, hearing or other
proceeding between the Company or an Affiliate and a third party or any
government body with regard to matters related to Executive’s employment period
with the Company. The Company shall reimburse the Executive for all reasonable
expenses and costs incurred by him in connection with such assistance including,
without limitation, reasonable travel expenses.

                    13. This Agreement shall be governed by and construed in
accordance with the laws of New York, without reference to the principles of
conflict of laws thereof.

                    14. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld therefrom pursuant to any applicable law or regulation.

                    15. This Agreement represents the complete agreement between
the Executive and the Company concerning the subject matter in this Agreement
and supersedes all prior agreements or understandings, written or oral,
including the Employment Agreement. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

                    16. Each of the sections contained in this Agreement shall
be enforceable independently of every other section in this Agreement, and the
invalidity or nonenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Agreement.

                    17. For a period of seven (7) days following the execution
of this Agreement, the Executive may revoke this Agreement, and this Agreement
shall not become effective or enforceable until the revocation period has
expired. Any such revocation must be effected by delivery of a written
notification of revocation of the Agreement to the Associate General Counsel,
Global Labor & Employment Matters of the Company prior to the end of such seven
(7) day revocation period. In the event that the Agreement is revoked by the
Executive, the Company shall have no obligations under the Agreement, no amounts
will be payable under this Agreement, and this Agreement shall be deemed to be
void ab initio and of no further force or effect.

                    18. This Agreement has been entered into voluntarily and not
as a result of coercion, duress, or undue influence. The Executive acknowledges
that he has read and fully understands the terms of this Agreement and has been
advised to consult with, and has consulted with, an attorney before executing
this Agreement. Additionally, the Executive acknowledges that he has been
afforded the opportunity of at least 21 days to consider this Agreement.

--------------------------------------------------------------------------------



-10-

                    19. The Company will require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, of
all, or substantially all, of the business and/or assets of the Company to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if such succession or
assignment had not taken place.

                    20. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees. If the Executive
dies while any amounts are still payable to his hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

                    21. It is intended that this Agreement will comply with
Sections 409A and 457A of the Internal Revenue Code of 1986, as amended (the
“Code”) and any regulations and guidelines issued thereunder, to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. Except in the event of the Company’s failure to
comply with its obligations, the Company shall not have any obligation to
indemnify or otherwise protect the Executive from any obligation to pay any
taxes pursuant to Sections 409A or 457A of the Code. With respect to any
reimbursement or in-kind benefit arrangements of the Company and its
subsidiaries that constitute deferred compensation for purposes of Section 409A,
except as otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.

                    22. Each of XL Insurance Ltd and XL Re Ltd (together, the
“Guarantors”) hereby agrees to be jointly and severally liable together with the
Company, for the performance of all obligations and duties, and the payment of
all amounts, due to the Executive under this Agreement. In case of the failure
of the Company to punctually pay any of the amounts necessary to satisfy the
obligations, the Guarantor shall cause such amounts to be paid punctually when
and as the same shall become due and payable as if such payment were made by the
Company. This is a guaranty of payment and not collection.

                    23. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or sent

--------------------------------------------------------------------------------



-11-

by courier, or by certified or registered mail, postage prepaid, return receipt
requested, duly addressed to the party concerned at the address indicated below
or to such changed address as such arty may subsequently by similar process give
notice of:

 

 

 

 

If to the Company:

 

 

 

 

XL Group plc

 

 

No. 1 Hatch Street Upper, 4th Floor

 

 

Dublin 2, Ireland

 

 

Att’n: General Counsel

 

 

 

 

If to the Executive:

 

 

 

 

 

To the last address delivered to

 

 

the Company by the Executive in

 

 

the manner set forth herein.

                    24. This Agreement may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

--------------------------------------------------------------------------------



-12-

                    The parties to this Agreement have executed this Agreement
as of the day and year first written above.

 

 

 

 

XL GROUP PLC

 

 

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

 

Name: Kirstin Romann Gould

 

 

Title: EVP, General Counsel & Secretary

 

 

 

 

DAVID B. DUCLOS

 

 

 

 

/s/ David B. Duclos

 

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

 

 

 

 

XL INSURANCE (BERMUDA) LTD

 

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

 

Name: Kirstin Romann Gould

 

 

Title: EVP, General Counsel & Secretary

 

 

 

 

XL RE LTD

 

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

 

Name: Kirstin Romann Gould

 

 

Title: EVP, General Counsel & Secretary


--------------------------------------------------------------------------------



Exhibit A

General Release

                    This General Release (“Release”) is executed on this 31st
day of December 2011, by David B. Duclos (the “Executive”) pursuant to the
Agreement and Release between XL Group plc (the “Company”) and the Executive
(the “Agreement”).

                    1. As a condition to, and in consideration for, the payments
set forth in the Agreement, the Executive, on behalf of the Executive and the
Executive’s heirs, executors, administrators, representatives, agents and
assigns (the “Releasors”) hereby irrevocably and unconditionally releases and
forever discharges the Company and its members, shareholders, parents,
Affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors (in their capacities as such) and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company or its Affiliates (as defined in the Agreement),
including current and former trustees and administrators of such employee
pension benefit and welfare benefit plans (collectively, the “Releasees”), from
all claims, actions, causes of action, rights, judgments, obligations, damages,
charges, accountings, demands or liabilities of whatever kind or character, in
law or in equity, whether known or unknown, (collectively, the “Claims”) which
may have existed or which may now exist from the beginning of time to the date
of this Agreement, including, without limitation, any Claims the Releasors may
have arising from or relating to the Executive’s employment, hiring or entering
into employment or termination from employment with the Company or its
Affiliates or relating to the Employment Agreement (as defined in the Agreement)
or any other agreement between the Executive and the Company or an Affiliate,
and any Claims the Releasors may have under: the Civil Rights Act of 1964, as
amended, and the Civil Rights Act of 1991 (which prohibit discrimination in
employment based upon race, color, sex, religion and national origin); the
Americans with Disabilities Act of 1990, as amended, and the Rehabilitation Act
of 1973 (which prohibit discrimination based upon disability); the Family and
Medical Leave Act of 1993 (which prohibits discrimination based on requesting or
taking a family or medical leave); Section 1981 of the Civil Rights Act of 1866
(which prohibits discrimination based upon race); Section 1985(3) of the Civil
Rights Act of 1871 (which prohibits conspiracies to discriminate); the Employee
Retirement Income Security Act of 1974, as amended (which governs employee
benefits); any other federal, state, local or foreign laws against
discrimination; or any other federal, state, local or foreign statute, or common
law relating to employment, wages, hours, or any other terms and conditions of
employment. This includes a release by the Releasors of any Claims for wrongful
discharge, breach of contract, torts or any other Claims in any way related to
the Executive’s employment with, hiring by or termination from the Company or
its Affiliates. This release also includes a release of any Claims for age
discrimination under the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers’ Benefit Protection Act and the applicable rules
and regulations promulgated thereunder (“ADEA”). The ADEA requires that the
Executive be advised to consult with an attorney before the Executive waives any
claim

--------------------------------------------------------------------------------



under ADEA. In addition, the ADEA provides the Executive with at least
twenty-one (21) days to decide whether to waive claims under ADEA and seven (7)
days after the Executive signs the Agreement to revoke that waiver. This release
does not release the Company from any obligations due to the Executive under the
Agreement, under any benefit or equity plan or under Sections 9 and 18 of the
Employment Agreement dated as of January 25, 2008 between Executive and the
Company, and the Executive is not waiving any right of indemnification or rights
to advancement of legal fees he may have under the Company’s charter documents,
the Deed Poll executed by XL Group Ltd on July 1, 2010, applicable law or
otherwise or the right to coverage under any directors & officers liability
insurance maintained by the Company.

                    2. The Executive understands that by signing this Release
the Executive is prevented from filing, commencing or maintaining any action,
complaint, or proceeding with regard to any of the Claims released hereby.
However, nothing in this Agreement precludes the Executive from filing a charge
with an administrative agency or from participating in an agency investigation
to the extent such rights cannot be waived under applicable law. The Executive
is, however, waiving his right to recover money in connection with any such
charge or investigation. The Executive is also waiving his right to recover
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency. In
addition to waiving and releasing the Claims covered by the release of Claims
above, the Executive promises not to sue any Releasee in any forum for any
reason covered by the release of Claims set forth above, provided that the
foregoing shall not apply to class actions provided Executive opts out
immediately when given the opportunity. This covenant by the Executive not to
sue is different from the release of Claims, which will provide the Company a
defense in the event the Executive violates the release of Claims. If the
Executive violates this covenant not to sue by suing a Releasee, the Executive
may be liable to that party for monetary damages. More specifically, if the
Executive sues a Releasee in violation of this covenant not to sue, the
Executive will be required to pay that Releasee’s attorneys’ fees and other
costs incurred as a result of having to defend against the suit. However,
nothing in this Release prevents the Executive from challenging the validity of
the release solely as it relates to the ADEA. This Section shall not apply to
any rights or claims that the Executive may have for a breach of the Agreement.

                    3. This Release has been entered into voluntarily and not as
a result of coercion, duress, or undue influence. The Executive acknowledges
that he has read and fully understands the terms of this Release and has been
advised to consult with, and has consulted with, an attorney before executing
this Release. Additionally, the Executive acknowledges that he has been afforded
the opportunity of at least 21 days to consider this Release.

                    4. For a period of seven (7) days following the execution of
this Release, the Executive may revoke this Release, and this Release shall not
become effective or enforceable until the revocation period has expired. Any
such revocation must be effected by delivery of a written notification of
revocation of the Agreement to the Associate General Counsel, Global Labor &
Employment Matters of the Company prior to the end of such seven (7) day
revocation period. In the event that the Release is revoked by the Executive,
the

--------------------------------------------------------------------------------



Company shall have no obligations under Section 2(b) of the Agreement, and no
amount will be payable to the Executive under Section 2(b) of the Agreement.

                    5. This Release shall be governed by and construed in
accordance with the laws of New York, without reference to the principles of
conflict of laws thereof.

                    IN WITNESS WHEREOF, the undersigned has duly executed this
Release on the date first written above.

 

 

 

DAVID B. DUCLOS

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



Exhibit B

Options

 

 

 

 

 

 

 

 

 

 

 

Grant Date

 

Shares Subject
to Option

 

Option Price

 

 

Expiration Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

03/05/2004

 

5,000

 

$77.10

 

 

03/05/2014

 

03/04/2005

 

20,000

 

$75.48

 

 

03/04/2015

 

02/24/2006

 

30,000

 

$67.93

 

 

02/24/2016

 

01/01/2008

 

50,000

 

$50.31

 

 

12/31/2016

 

02/21/2008

 

50,000

 

$36.90

 

 

12/31/2016

 

08/11/2008

 

100,000

 

$19.62

 

 

12/31/2016

 

02/27/2009

 

150,000

 

$3.31

 

 

12/31/2016

 

02/28/2010

 

122,087

 

$18.27

 

 

12/31/2016

 

02/28/2011

 

112,821

 

$23.35

 

 

12/31/2016

 

Restricted Shares

 

 

 

 

 

Grant Date

 

Unvested Shares
(Vest on Termination
Date)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

03/10/2007

 

 

1,250

 

02/28/2008

 

 

5,750

 

02/28/2008

 

 

500

 

Performance Units

 

 

 

 

 

 

 

 

 

 

 

Grant Date

 

Target Units at Grant

 

Proration Factor*

 

Prorated Target Units
at Term**

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

02/28/2010

 

 

60,208

 

 

66.6058

%

 

40,103

 

02/28/2011

 

 

47,110

 

 

33.3029

%

 

15,689

 

* Proration factor calculated as the number of active service days within the
applicable three year cycle divided by the number of actual days within the
three year performance cycle

--------------------------------------------------------------------------------



** Prorated Target Units for each performance unit award will be adjusted for
actual performance through 2011 fiscal year end and delivered as shares to the
participants brokerage account at Merrill Lynch by March 15, 2012

--------------------------------------------------------------------------------